DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 9/17/2020. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Objections
Claims 1 – 20 are objected to because of the following informalities: 
Claim 1, 5, 10, 14, 19, 20: copy(ies) should be “copies.” 
Claim 4, 10, 13: and/or should be replaced with either “and” or “or.”
Claim 6, 15: file(s) should be “files.”
Claim 10, 19: device(s) should be “devices.”
Claim 14 – 20: processor(s) should be “processor,” and “operation(s) should be “operations.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 9), product (claims 10 – 18) and system (claims 19 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of receiving information indicative of an identity of legal hold data, which falls within the abstract idea of a data gathering mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A computer implemented method (CIM) for use with an enterprise computer system including a set of primary copy(ies) of data of the enterprise and a set of backup copy(ies) of data of the enterprise, the CIM comprising: receiving information indicative of an identity of legal hold data, which is enterprise data that has been subject to a legal hold request, and where the information includes a plurality of search criteria; determining the legal hold data from the set of backup copy(ies) stored on a backup server in the enterprise computer system, where the legal hold data is data corresponding to one or more of the plurality of search criteria; copying the legal hold data from the set of backup copy(ies) collectively into a plurality of cloud data storage units suitable for temporary storage in a cloud computer system; and storing the plurality of cloud data storage units in the cloud computer system, where the copied legal hold data is retained for the duration of the legal hold request.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to receiving information indicative of an identity of legal hold data (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to copying the legal hold data from the backup, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation copying the legal hold data from the set of backup is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 9, 11 – 18 and 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of legal hold data, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachev et al., U.S. Patent Application Publication No. 2020/0310917 (Hereinafter “Tkachev”), and further in view of Kumar et al., U.S. Patent Application Publication No.: 2019/0182322 (Hereinafter “Kumar”).
Regarding claim 1, Tkachev teaches, a computer implemented method (CIM) for use with an enterprise computer system including a set of primary copy(ies) of data of the enterprise and a set of backup copy(ies) of data of the enterprise, the CIM comprising:
receiving information indicative of an identity of legal hold data, which is enterprise data that has been subject to a legal hold request, and where the information includes a plurality of search criteria (Tkachev [0017]:   The improvement is achieved by: receiving, from a user, a request for a legal hold of data and criteria for controlling access to the data, creating a legal hold object for the data and establishing an access control criteria, creating, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and defining the access control for reading from the created cloud storage space in accordance with the established access control criteria, searching, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object, and storing the identified relevant data and the search queries used for the identification of the relevant data, replicating the identified relevant data in the created cloud storage space, and notarizing the replicated relevant data using a blockchain notarization service.);
determining the legal hold data from the set of backup copy(ies) stored on a backup server in the enterprise computer system, where the legal hold data is data corresponding to one or more of the plurality of search criteria (Tkachev [0016]: In one aspect, the method further comprises: determining when new data is stored in the backup data storage, using the stored search query to determine whether the new data is relevant to the created legal hold object, when the new data is determined as being relevant for the legal hold object, replicating the new data that is relevant in the created cloud storage space, and notarizing the new data that is relevant using the blockchain notarization service.);
copying the legal hold data from the set of backup copy(ies) collectively into a plurality of cloud data storage units suitable for temporary storage in a cloud computer system (Tkachev [Abstract]: In one aspect, an exemplary method comprises, by a hardware processor, receiving, from a user, a request for a legal hold of data and criteria for controlling access to the data, creating a legal hold object and establishing an access control criteria, creating, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and defining the access control for reading from the created cloud storage space, searching, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object, and storing the identified relevant data and the search queries used for the identification of the relevant data, replicating the identified relevant data in the created cloud storage space, and notarizing the replicated relevant data using a blockchain notarization service.); and
storing the plurality of cloud data storage units in the cloud computer system (Tkachev [0048]: In one aspect, the method of the present disclosure maintains a history of all the changes to relevant data corresponding to the created legal hold object. In other words, all versions of each data item are maintained for the entire duration of the legal hold. Moreover, all of the versions are accessible. Note that the relevant data is retained in the cloud storage even if the original or backup data storage are removed.),
Tkachev does not clearly teach, where the copied legal hold data is retained for the duration of the legal hold request. However, Kumar [0161] teaches, “As with backup copies, archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the format of the original application or source copy.  In addition, archive copies may be retained for relatively long periods of time (e.g., years) and, in some cases are never deleted.  In certain embodiments, archive copies may be made and kept for extended periods in order to meet compliance regulations.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tkachev et al. to the Kumar’s system by adding the feature of retaining legal hold data. The references (Tkachev and Kumar) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Tkachev’s system with enhanced storage. (See Kumar [Abstract], [0161], [0153], [0237-0238], [0243-0245). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the CIM of claim 1 wherein the copying of the legal hold data into the plurality of cloud data storage units includes encrypting the legal data (Kumar [0006]: Other storage management operations also are applied as needed in the course of archiving to cloud, e.g., encryption, content indexing, legal hold and/or GDPR flagging, etc., as specified in storage policies that govern the subject data objects.).
Regarding claim 3, the CIM of claim 1 wherein the plurality of cloud data storage units are respectively in the form of containers (Kumar [0236]: the sub clients can be logical containers).
Regarding claim 4, the CIM of claim 1 wherein the search criteria include one, or more, of the following types of search criteria: 
individual name delimiting type criteria, date delimiting type criteria, file type delimiting type criteria, project name delimiting type criteria, geographic delimiting type criteria and/or corporate entity name delimiting type criteria (Tkachev [0040]: In one aspect, the legal hold server 113 searches, in a backup data storage 111, to identify all relevant data corresponding to the created legal hold object.  For example, all the relevant data may be identified through faceted and full-text searches in the backup data storage 111 using the data catalog 112.  In one aspect, the backup data storage 111 contains emails, cloud and local user data, etc.).
Regarding claim 5, the CIM of claim 1 further comprising:
changing the legal hold data as it is stored in the set of backup copy(ies) in a manner that does not change the legal hold data as it is stored in the plurality of cloud data storage units (Tkachev [0048]: In one aspect, the method of the present disclosure maintains a history of all the changes to relevant data corresponding to the created legal hold object.  In other words, all versions of each data item are maintained for the entire duration of the legal hold.  Moreover, all of the versions are accessible.  Note that the relevant data is retained in the cloud storage even if the original or backup data storage are removed.). 
Regarding claim 6, the CIM of claim 1 further comprising: 
receiving a first request, made by a first requestor, for access requested legal hold data, which requested legal hold data is at least a portion of the legal hold data (Tkachev [0009]: ... receive, from a user, a request for a legal hold of data and criteria for controlling access to the data, create a legal hold object for the data and establish an access control criteria, create, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and define the access control for reading from the created cloud storage space in accordance with the established access control criteria, search, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object,); 
determining that the first requestor is authorized to access the requested legal hold data; and responsive to the determination that the first requestor is authorized to access the requested legal hold data (Tkachev [0049]: In one aspect, an authentication procedure is established to ensure that the stored data is to be accessed in accordance with the established criteria.  In another aspect, the stored data is to be accessed via devices previously registered as being authorized to read the data.  For example, the legal team device 150, and a relevant third party device 160 may be pre-registered as being authorized.): 
obtaining the requested legal hold data from the plurality of cloud data storage units, converting the requested legal hold data into a set of requested legal hold data file(s) suitable for delivery over a communication network and access by a human user, and sending the requested legal hold data files to the first requestor over a communication network, where the requested legal hold data files are available only for a limited secure download (Tkachev [0050]: The legal team device 150 and relevant third party device 160 access data stored in the cloud storage (e.g., obtain a copy of the data) in accordance with the access control criteria established by the client 101, and verify the integrity of the received copy of the data via the notarization service 130.  In other words, members of the legal team and relevant third parties may read data from the cloud storage 120 in accordance with the established access control criteria.  For example, the legal team device 150 may receive a copy of the stored data from the cloud storage 120.  Then, the legal team device 150 verifies the integrity of the received copy of the stored data via a notarization service 130.).
Regarding claim 7, the CIM of claim 1 further comprising: providing an auditable chain of custody for at least of portion of the legal hold data (Tkachev [0068]: In one aspect, the blockchain notarization service is further used to transmit a notarization certificate to a pre-defined list of recipients of a copy of the relevant data, wherein the transmission of the notarization certificate being in compliance with the defined access control.).
Regarding claim 8, the CIM of claim 1 further comprising: 
receiving a request, from a requestor and over a communication network, for at least a portion of the legal hold data stored in the plurality of cloud data storage units in the cloud computer system (Tkachev [0050]: The legal team device 150 and relevant third party device 160 access data stored in the cloud storage (e.g., obtain a copy of the data) in accordance with the access control criteria established by the client 101, and verify the integrity of the received copy of the data via the notarization service 130.  In other words, members of the legal team and relevant third parties may read data from the cloud storage 120 in accordance with the established access control criteria.  For example, the legal team device 150 may receive a copy of the stored data from the cloud storage 120.  Then, the legal team device 150 verifies the integrity of the received copy of the stored data via a notarization service 130.); 
authenticating the requestor; and responsive to authenticating the requestor, sending over the communication network and to the requestor, the at least a portion of the legal hold data (Tkachev [0049]: In one aspect, an authentication procedure is established to ensure that the stored data is to be accessed in accordance with the established criteria.  In another aspect, the stored data is to be accessed via devices previously registered as being authorized to read the data.  For example, the legal team device 150, and a relevant third party device 160 may be pre-registered as being authorized.).
Regarding claim 9, the CIM of claim 1 further comprising: removing a file from the internet after a download of the file (Kumar [0161]: To reduce storage consumption, an archive operation according to certain embodiments creates an archive copy 116 by both copying and removing source data.  Or, seen another way, archive operations can involve moving some or all of the source data to the archive destination.  Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage.). 
Regarding claim 10, Tkachev teaches, a computer program product (CPP) comprising:
a set of storage device(s) (Tkachev [0084]: The computer system 20 may include one or more storage devices such as one or more removable storage devices 27, one or more non-removable storage devices 28, or a combination thereof); and
computer code stored on the set of storage device(s), with the computer code including data and/or instructions for causing a processor(s) set to perform at least the following operations (Tkachev [0083]: The processor 21 may execute one or more computer-executable code implementing the techniques of the present disclosure.  The system memory 22 may be any memory for storing data used herein and/or computer programs that are executable by the processor 21.):
receiving information indicative of an identity of legal hold data, which is enterprise data that has been subject to a legal hold request, and where the information includes a plurality of search criteria (Tkachev [0017]:   The improvement is achieved by: receiving, from a user, a request for a legal hold of data and criteria for controlling access to the data, creating a legal hold object for the data and establishing an access control criteria, creating, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and defining the access control for reading from the created cloud storage space in accordance with the established access control criteria, searching, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object, and storing the identified relevant data and the search queries used for the identification of the relevant data, replicating the identified relevant data in the created cloud storage space, and notarizing the replicated relevant data using a blockchain notarization service.),
determining the legal hold data from the set of backup copy(ies) stored on a backup server in the enterprise computer system, where the legal hold data is data corresponding to one or more of the plurality of search criteria (Tkachev [0016]: In one aspect, the method further comprises: determining when new data is stored in the backup data storage, using the stored search query to determine whether the new data is relevant to the created legal hold object, when the new data is determined as being relevant for the legal hold object, replicating the new data that is relevant in the created cloud storage space, and notarizing the new data that is relevant using the blockchain notarization service.),
copying the legal hold data from the set of backup copy(ies) collectively into a plurality of cloud data storage units suitable for temporary storage in a cloud computer system (Tkachev [Abstract]: In one aspect, an exemplary method comprises, by a hardware processor, receiving, from a user, a request for a legal hold of data and criteria for controlling access to the data, creating a legal hold object and establishing an access control criteria, creating, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and defining the access control for reading from the created cloud storage space, searching, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object, and storing the identified relevant data and the search queries used for the identification of the relevant data, replicating the identified relevant data in the created cloud storage space, and notarizing the replicated relevant data using a blockchain notarization service.), and
storing the plurality of cloud data storage units in the cloud computer system (Tkachev [0048]: In one aspect, the method of the present disclosure maintains a history of all the changes to relevant data corresponding to the created legal hold object. In other words, all versions of each data item are maintained for the entire duration of the legal hold. Moreover, all of the versions are accessible. Note that the relevant data is retained in the cloud storage even if the original or backup data storage are removed.), 
Tkachev does not clearly teach, where the copied legal hold data is retained for the duration of the legal hold request. However, Kumar [0161] teaches, “As with backup copies, archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the format of the original application or source copy.  In addition, archive copies may be retained for relatively long periods of time (e.g., years) and, in some cases are never deleted.  In certain embodiments, archive copies may be made and kept for extended periods in order to meet compliance regulations.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tkachev et al. to the Kumar’s system by adding the feature of retaining legal hold data. The references (Tkachev and Kumar) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Tkachev’s system with enhanced storage. (See Kumar [Abstract], [0161], [0153], [0237-0238], [0243-0245). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 11, the CPP of claim 10 wherein the copying of the legal hold data into the plurality of cloud data storage units includes encrypting the legal data (Kumar [0006]: Other storage management operations also are applied as needed in the course of archiving to cloud, e.g., encryption, content indexing, legal hold and/or GDPR flagging, etc., as specified in storage policies that govern the subject data objects.).
Regarding claim 12, the CPP of claim 10 wherein the plurality of cloud data storage units are respectively in the form of containers (Kumar [0236]: the sub clients can be logical containers).
Regarding claim 13, the CPP of claim 10 wherein the search criteria include one, or more, of the following types of search criteria: 
individual name delimiting type criteria, date delimiting type criteria, file type delimiting type criteria, project name delimiting type criteria, geographic delimiting type criteria and/or corporate entity name delimiting type criteria (Tkachev [0040]: In one aspect, the legal hold server 113 searches, in a backup data storage 111, to identify all relevant data corresponding to the created legal hold object.  For example, all the relevant data may be identified through faceted and full-text searches in the backup data storage 111 using the data catalog 112.  In one aspect, the backup data storage 111 contains emails, cloud and local user data, etc.).
Regarding claim 14, the CPP of claim 10 wherein the computer code further includes data and instructions for causing a processor(s) to perform at least the following operation(s): 
changing the legal hold data as it is stored in the set of backup copy(ies) in a manner that does not change the legal hold data as it is stored in the plurality of cloud data storage units (Tkachev [0048]: In one aspect, the method of the present disclosure maintains a history of all the changes to relevant data corresponding to the created legal hold object.  In other words, all versions of each data item are maintained for the entire duration of the legal hold.  Moreover, all of the versions are accessible.  Note that the relevant data is retained in the cloud storage even if the original or backup data storage are removed.). 
Regarding claim 15, the CPP of claim 10 wherein the computer code further includes data and instructions for causing a processor(s) to perform at least the following operation(s): 
receiving a first request, made by a first requestor, for access requested legal hold data, which requested legal hold data is at least a portion of the legal hold data (Tkachev [0009]: ... receive, from a user, a request for a legal hold of data and criteria for controlling access to the data, create a legal hold object for the data and establish an access control criteria, create, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and define the access control for reading from the created cloud storage space in accordance with the established access control criteria, search, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object,); 
determining that the first requestor is authorized to access the requested legal hold data; and responsive to the determination that the first requestor is authorized to access the requested legal hold data (Tkachev [0049]: In one aspect, an authentication procedure is established to ensure that the stored data is to be accessed in accordance with the established criteria.  In another aspect, the stored data is to be accessed via devices previously registered as being authorized to read the data.  For example, the legal team device 150, and a relevant third party device 160 may be pre-registered as being authorized.): 
obtaining the requested legal hold data from the plurality of cloud data storage units, converting the requested legal hold data into a set of requested legal hold data file(s) suitable for delivery over a communication network and access by a human user, and sending the requested legal hold data files to the first requestor over a communication network, where the requested legal hold data files are available only for a limited secure download (Tkachev [0050]: The legal team device 150 and relevant third party device 160 access data stored in the cloud storage (e.g., obtain a copy of the data) in accordance with the access control criteria established by the client 101, and verify the integrity of the received copy of the data via the notarization service 130.  In other words, members of the legal team and relevant third parties may read data from the cloud storage 120 in accordance with the established access control criteria.  For example, the legal team device 150 may receive a copy of the stored data from the cloud storage 120.  Then, the legal team device 150 verifies the integrity of the received copy of the stored data via a notarization service 130.).
Regarding claim 16, the CPP of claim 10 wherein the computer code further includes data and instructions for causing a processor(s) to perform at least the following operation(s): providing an auditable chain of custody for at least of portion of the legal hold data (Tkachev [0068]: In one aspect, the blockchain notarization service is further used to transmit a notarization certificate to a pre-defined list of recipients of a copy of the relevant data, wherein the transmission of the notarization certificate being in compliance with the defined access control.). 
Regarding claim 17, the CPP of claim 10 wherein the computer code further includes data and instructions for causing a processor(s) to perform at least the following operation(s): 
receiving a request, from a requestor and over a communication network, for at least a portion of the legal hold data stored in the plurality of cloud data storage units in the cloud computer system (Tkachev [0050]: The legal team device 150 and relevant third party device 160 access data stored in the cloud storage (e.g., obtain a copy of the data) in accordance with the access control criteria established by the client 101, and verify the integrity of the received copy of the data via the notarization service 130.  In other words, members of the legal team and relevant third parties may read data from the cloud storage 120 in accordance with the established access control criteria.  For example, the legal team device 150 may receive a copy of the stored data from the cloud storage 120.  Then, the legal team device 150 verifies the integrity of the received copy of the stored data via a notarization service 130.); 
authenticating the requestor; and responsive to authenticating the requestor, sending over the communication network and to the requestor, the at least a portion of the legal hold data (Tkachev [0049]: In one aspect, an authentication procedure is established to ensure that the stored data is to be accessed in accordance with the established criteria.  In another aspect, the stored data is to be accessed via devices previously registered as being authorized to read the data.  For example, the legal team device 150, and a relevant third party device 160 may be pre-registered as being authorized.).
Regarding claim 18, the CPP of claim 10 wherein the computer code further includes data and instructions for causing a processor(s) to perform at least the following operation(s): removing a file from the internet after a download of the file (Kumar [0161]: To reduce storage consumption, an archive operation according to certain embodiments creates an archive copy 116 by both copying and removing source data.  Or, seen another way, archive operations can involve moving some or all of the source data to the archive destination.  Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage.).
Regarding claim 19, Tkachev teaches, a computer system (CS) comprising: 
a processor(s) set (Tkachev [0083]: processor.); 
a set of storage device(s) (Tkachev [0084]: The computer system 20 may include one or more storage devices such as one or more removable storage devices 27, one or more non-removable storage devices 28, or a combination thereof); and 
computer code stored on the set of storage device(s), with the computer code including data and/or instructions for causing the processor(s) set to perform at least the following operations (Tkachev [0083]: The processor 21 may execute one or more computer-executable code implementing the techniques of the present disclosure.  The system memory 22 may be any memory for storing data used herein and/or computer programs that are executable by the processor 21.): 
receiving information indicative of an identity of legal hold data, which is enterprise data that has been subject to a legal hold request, and where the information includes a plurality of search criteria (Tkachev [0017]: The improvement is achieved by: receiving, from a user, a request for a legal hold of data and criteria for controlling access to the data, creating a legal hold object for the data and establishing an access control criteria, creating, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and defining the access control for reading from the created cloud storage space in accordance with the established access control criteria, searching, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object, and storing the identified relevant data and the search queries used for the identification of the relevant data, replicating the identified relevant data in the created cloud storage space, and notarizing the replicated relevant data using a blockchain notarization service.), 
determining the legal hold data from the set of backup copy(ies) stored on a backup server in the enterprise computer system, where the legal hold data is data corresponding to one or more of the plurality of search criteria (Tkachev [0016]: In one aspect, the method further comprises: determining when new data is stored in the backup data storage, using the stored search query to determine whether the new data is relevant to the created legal hold object, when the new data is determined as being relevant for the legal hold object, replicating the new data that is relevant in the created cloud storage space, and notarizing the new data that is relevant using the blockchain notarization service.), 
copying the legal hold data from the set of backup copy(ies) collectively into a plurality of cloud data storage units suitable for temporary storage in a cloud computer system (Tkachev [Abstract]: In one aspect, an exemplary method comprises, by a hardware processor, receiving, from a user, a request for a legal hold of data and criteria for controlling access to the data, creating a legal hold object and establishing an access control criteria, creating, in the cloud storage, a cloud storage space that corresponds to the created legal hold object, and defining the access control for reading from the created cloud storage space, searching, in a backup data storage of a client data system, to identify all relevant data corresponding to the created legal hold object, and storing the identified relevant data and the search queries used for the identification of the relevant data, replicating the identified relevant data in the created cloud storage space, and notarizing the replicated relevant data using a blockchain notarization service.), and 
storing the plurality of cloud data storage units in the cloud computer system (Tkachev [0048]: In one aspect, the method of the present disclosure maintains a history of all the changes to relevant data corresponding to the created legal hold object. In other words, all versions of each data item are maintained for the entire duration of the legal hold. Moreover, all of the versions are accessible. Note that the relevant data is retained in the cloud storage even if the original or backup data storage are removed.), 
Tkachev does not clearly teach, where the copied legal hold data is retained for the duration of the legal hold request. However, Kumar [0161] teaches, “As with backup copies, archive copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the format of the original application or source copy.  In addition, archive copies may be retained for relatively long periods of time (e.g., years) and, in some cases are never deleted.  In certain embodiments, archive copies may be made and kept for extended periods in order to meet compliance regulations.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Tkachev et al. to the Kumar’s system by adding the feature of retaining legal hold data. The references (Tkachev and Kumar) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Tkachev’s system with enhanced storage. (See Kumar [Abstract], [0161], [0153], [0237-0238], [0243-0245). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 20, the CS of claim 19 wherein the computer code further includes data and instructions for causing a processor(s) to perform at least the following operation(s):
changing the legal hold data as it is stored in the set of backup copy(ies) in a manner that does not change the legal hold data as it is stored in the plurality of cloud data storage units (Tkachev [0048]: In one aspect, the method of the present disclosure maintains a history of all the changes to relevant data corresponding to the created legal hold object.  In other words, all versions of each data item are maintained for the entire duration of the legal hold.  Moreover, all of the versions are accessible.  Note that the relevant data is retained in the cloud storage even if the original or backup data storage are removed.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Joshi, US 2020/0192899, Query Caching during backup within an enterprise information management system
Bourgeois, US 2019/0034295, Methods and Systems relating to network based storage
Ginzinger, US 2015/0006957, Method and System for storing documents
Sharma, US 2013/0297662, Secure Virtual File Management System
Mitkar, US 10,853,406, Data Storage Management operations in a secondary storage subsystem using image recognition and image-based criteria
Telang, US 8,972,354, Systems and Methods for preserving individual backed up files in accordance with legal-hold policies

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAIN T ALAM whose telephone number is (571)272-3978.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 5712723978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154